DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 objected to because of the following informalities:  The claim uses the word “form” instead of the word “from”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-9, 11-15, 17-19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Coughlin (US 20070123988 A1) and Diduch et al. (US 20160113643 A1).
Regarding Claim 1, Coughlin teaches a tissue graft anchor comprising: (a) first and second elongate body portions (e.g. Fig. 1-2, elements 14a and 14b; the entire body including element 16; ¶ [0040]), each elongate body portion comprising: (i) at least one elongate member (e.g. Fig. 1-2, elements 14a; just the elongate member excluding attached element 16; ¶ [0040]) having a first end (e.g. Labeled A in Annotated Figure 2 below; ¶[0040]) and a second end (e.g. Labeled Annotated Figure 2 below; ¶[0040]); (b) a connection structure disposed at a distal end of the at least one elongate member connecting the first and second elongate body portions (e.g. Fig. 1-2, element 12; ¶ [0040]); and (c) a lumen defined by the first and second elongate body portions (e.g. Labeled C in Annotated Figure 2 below; ¶ [0040]), wherein the first and second elongate body portions are movable in relation to each other via the connection structure (e.g. ¶ [0040]).
Coughlin does not disclose the following features, however, Diduch teaches (ii) a plurality of bands coupled to the at least one elongate member (e.g. Fig. 1-2, element 106a-e; ¶ [0137]).
Coughlin and Diduch are concerned with the same field of endeavor as the instant claims, namely, tissue anchoring implants.


    PNG
    media_image1.png
    503
    895
    media_image1.png
    Greyscale

Regarding Claim 2, Coughlin does not disclose the following features, however, Diduch teaches a tissue graft anchor wherein each of the first and second elongate body portions has a semi-circular cross-section (e.g. Fig. 4, the ribs/body define a semi-circular cross-section; ¶ [0132], [0134]). It would have been obvious to have the elongate body portions of Coughlin include semicircular ribs such that the elongate body portion define a semi-circular as taught in Diduch under the KSR rationale of Combining prior art elements according to known methods to yield predictable results. See MPEP 2143; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 3, Coughlin teaches a tissue graft anchor wherein the lumen is configured to accept a tendon graft (the language “configured to accept a tendon graft” is intended use and thus the limitation is considered met if the cited structure can accomplish the same use; Labeled C in Annotated Figure 2 above; ¶ [0041]-[0043]).
wherein the device is shaped for insertion into a bore (e.g. ¶ [0043]).
Regarding Claim 5, Coughlin teaches a tissue graft anchor wherein the first and second elongate body portions are configured to compress the tendon graft upon insertion into the bore (the language “configured to compress the tendon graft upon insertion into the bore” is intended use and thus the limitation is considered met if the cited structure can accomplish the same use; Fig. 1-2, element 14A-B; ¶ [0040], [0043]).
Regarding Claim 6, Coughlin does not disclose the following features, however, Diduch teaches a tissue graft anchor wherein each of the plurality of bands further comprise a first side (e.g. Fig. 4, element 124; ¶ [0139]) and a second side (e.g. Fig. 3, element 106).
Coughlin and Diduch are concerned with the same field of endeavor as the instant claims, namely, tissue anchoring implants.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Graf such that a plurality of bands are couple to the elongate member as taught by Diduch to facilitate engagement with the bone (Diduch, e.g. ¶ [0137]).
Regarding Claim 7, Coughlin teaches a tissue graft anchor comprising a plurality of barbs (e.g. Fig. 1-2, element 16; ¶ [0020]).
Coughlin does not disclose the following features, however, the combination of Diduch and Coughlin teaches a tissue graft anchor wherein the barbs are located on the first side of each of the plurality of bands (the bands of Diduch, Fig. 3-4, elements 106, 124, would be incorporated into the elongate member of Coughlin, Fig. 1-2, element 14A-B, such that they extend on the inside and outside of the elongate member and thus the barbs of Coughlin would be disposed on the bands).
Coughlin and Diduch are concerned with the same field of endeavor as the instant claims, namely, tissue anchoring implants.

Regarding Claim 8, Coughlin teaches a method of repairing a ligament comprising: attaching a suture (e.g. Fig. 3-4, element 22S) to a first end of a tendon (e.g. Fig. 3-4, element 20; ¶ [0042]); providing an anchoring device, wherein the anchoring device comprises: (a) first and second elongate body portions (e.g. Fig. 1-2, elements 14a and 14b; the entire body including element 16; ¶ [0040]), each of the first and second elongate body portions comprising: (i) at least one elongate member having a proximal end (e.g. Labeled B in Annotated Figure 2 above; ¶[0040]) and a distal end (e.g. Labeled A in Annotated Figure 2 above; ¶[0040]); (b) a connection disposed at a distal end of the at least one elongate member, the connection configured to allow movement of the first and second elongate body portion relative to each other (e.g. Fig. 1-2, element 12; ¶ [0040]); and (c) a lumen defined by the first and second elongate body portions (e.g. Labeled C in Annotated Figure 2 above; ¶ [0040]); creating a bore in a bone (e.g. ¶ [0042], [0043]); inserting the first end of the tendon into the lumen of the anchoring device (e.g. Fig. 3-4, element 20 is inserted into the lumen labeled C in Annotated Figure 2 above; ¶ [0042]); and inserting the anchoring device into the bore (e.g. Fig. 3-4; ¶ [0043]).
Coughlin does not disclose the following features, however, Diduch teaches (ii) one or more bands coupled to the at least one elongate member (e.g. Fig. 1-2, element 106a-e; ¶ [0137]). 
Coughlin and Diduch are concerned with the same field of endeavor as the instant claims, namely, tissue anchoring implants.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Graf such that a plurality of bands are couple to the elongate member as taught by Diduch to facilitate engagement with the bone (Diduch, e.g. ¶ [0137]).
the lumen having a first diameter (e.g. Fig. 4, the ribs/body define a semi-circular cross-section with a diameter; ¶ [0132], [0134]). It would have been obvious to have the elongate body portions of Coughlin include semicircular ribs such that the elongate body portion together define a circular cross-section with a diameter as taught in Diduch under the KSR rationale of Combining prior art elements according to known methods to yield predictable results. See MPEP 2143; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 9, Coughlin teaches a method of repairing a ligament further comprising urging the first and second elongate body portion toward each other such that the lumen is compressed  (e.g. ¶ [0040], [0043])  
Coughlin does not disclose the following features, however, the combination of Coughlin and Diduch teaches a tissue anchor device capable of being compressed to a second diameter, wherein the second diameter is smaller than the first diameter (e.g. Fig. 4, the ribs/body define a semi-circular cross-section; ¶ [0132], [0134]; The combination of Coughlin and Dudlich would allow the diameter defined by the bands of Dudlich to be compressed to a second, smaller diameter when the elongated members of Coughlin are compressed). It would have been obvious to have the elongate body portions of Coughlin include semicircular ribs such that the elongate body portions together define a circular cross-section with a diameter as taught in Diduch under the KSR rationale of Combining prior art elements according to known methods to yield predictable results. See MPEP 2143; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 11, Coughlin teaches a method of repairing a ligament wherein the anchoring device further comprises a plurality of barbs (e.g. Fig. 1-2, element 16; ¶ [0020]).
Coughlin does not disclose the following features, however, the combination of Diduch and Coughlin teaches a tissue graft anchor wherein the barbs are located disposed on the one or more bands and the plurality of barbs extending into the lumen (the bands of Diduch, Fig. 3-4, elements 106, 124, would be incorporated into the elongate member of Coughlin, Fig. 1-2, element 14A-B, such that they extend on the inside and outside of the elongate member and thus the barbs of Coughlin would be disposed on the bands).
Coughlin and Diduch are concerned with the same field of endeavor as the instant claims, namely, tissue anchoring implants.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Graf such that a plurality of bands are couple to the elongate member as taught by Diduch to facilitate engagement with the bone (Diduch, e.g. ¶ [0137]).
 Regarding Claim 12, Coughlin teaches a method of repairing a ligament further comprising threading the suture through the lumen (e.g. ¶ [0042], [0043]).
Regarding Claim 13, Coughlin teaches a method of repairing a ligament further comprising tensioning the tendon (e.g. ¶ [0043], [0044]).
Regarding Claim 14, Coughlin teaches a tissue anchoring device comprising: (a) an elongate body comprising (e.g. Fig. 1-2, elements 10; the entire body including element 16; ¶ [0040]): (i) a first elongate body structure (e.g. Fig. 1-2, elements 14a; the entire body including element 16; ¶ [0040]) comprising: (A) a first central support (e.g. Fig. 1-2, elements 14a; just the elongate member excluding attached element 16; ¶ [0040]) (ii) a second elongate body structure disposed adjacent to the first elongate body structure (e.g. Fig. 1-2, elements 14b; the entire body including element 16; ¶ [0040]), the second elongate body structure comprising: (A) a second central support (e.g. Fig. 1-2, elements 14b; just the elongate member excluding attached element 16; ¶ [0040]) (b) a lumen defined between the first and second elongate body structures (e.g. Labeled C in Annotated Figure 2 above; ¶ [0040]), (c) a distal connection structure disposed at a distal end of the elongate body, the distal connection structure coupled to the first and second central supports (e.g. Fig. 1-2, element 12; ¶ [0040]), wherein the first and second central supports are moveable in relation to each other via the distal connection structure (e.g. ¶ [0040]).
Coughlin does not disclose the following features, however, Diduch teaches a plurality of first ribs, wherein each of the plurality of first ribs is coupled to the first central support (e.g. Fig. 1-2, element 106a-e; ¶ [0137]); a plurality of second ribs, wherein each of the plurality of second ribs is coupled to the second central support (e.g. Fig. 1-2, element 106a-e; ¶ [0137]).
Coughlin and Diduch are concerned with the same field of endeavor as the instant claims, namely, tissue anchoring implants.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Graf such that a plurality of bands are couple to the elongate member as taught by Diduch to facilitate engagement with the bone (Diduch, e.g. ¶ [0137]).
Further, Coughlin does not disclose the following features, however, Diduch teaches a tissue anchor wherein the lumen has a substantially circular cross-section and a first diameter (e.g. Fig. 4, the ribs/body define a semi-circular cross-section with a diameter; ¶ [0132], [0134]). It would have been obvious to have the elongate body portions of Coughlin include semicircular ribs such that the elongate body portions together define a circular cross-section and first diameter as taught in Diduch under the KSR rationale of combining prior art elements according to known methods to yield predictable results. See MPEP 2143; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 15, Coughlin teaches a tissue anchoring device wherein the distal connection structure is a hinge-like structure, wherein the first and second central supports are moveable between an expanded position and a non-expanded position at the hinge-like structure (e.g. Fig. 1-2, element 12; ¶ [0040], [0043]).
Regarding Claim 17, Coughlin does not disclose the following features, however, Diduch teaches a tissue anchoring device wherein the plurality of first ribs and the plurality of second ribs are substantially triangular such that a point extends outwardly form the first and second elongate body structures (e.g. Labeled D in Annotated Figure 6 below).

    PNG
    media_image2.png
    467
    451
    media_image2.png
    Greyscale

Regarding Claim 18, Coughlin teaches a tissue anchoring device further comprising a plurality of barbs extending inwardly from the first and second elongate body structures (e.g. Fig. 1-2, element 16; ¶ [0040]).
Regarding Claim 19, Coughlin teaches a tissue anchoring device wherein the distal connection structure is an eyelet (e.g. Applicant’s specification defines an “eyelet” as a connection structure that defines an opening; Fig. 1-2, element 12 and 18; ¶ [0040], [0042]).
Regarding Claim 23, Coughlin teaches a tissue anchoring device wherein the distal connection structure is sized and shaped to receive a suture or tendon such that the suture or tendon is disposed around or threaded through the distal connection structure .
Claims 10, 16, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Coughlin (US 20070123988 A1) and Diduch et al. (US 20160113643 A1) as applied to claims 1-9, 11-15, 17-19 and 23  above, and further in view of Kim (US 6355066 B1). 
Regarding Claim 10, Coughlin in view of Diduch et al. does not disclose the following features, however, Kim teaches a method of repairing a ligament further comprising urging the first and second elongate body portions away from each other such that the lumen is expanded to a third diameter, wherein the third diameter is larger than the first diameter (e.g. Column 3, Lines 22-32).
Coughlin and Kim are concerned with the same field of endeavor as the instant claims, namely, tissue anchoring implants.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Coughlin such that the elongate body portions are urged away from one another as taught by Kim in order lodge in the bone more readily (Kim, Column 3, Lines 15-18).
Regarding Claim 16, Coughlin in view of Diduch et al. does not disclose the following features, however, Kim teaches a tissue graft anchor further comprising a plurality of protrusions extending outwardly from the first and second elongate body structures (e.g. Fig. 1-2, elements 24, 26; Column 3, Lines 4-6). It would have been obvious to have the elongate body portions of Coughlin include a plurality of protrusions extending outwardly as taught in Kim under the KSR rationale of combining prior art elements according to known methods to yield predictable results. See MPEP 2143; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 21, Coughlin teaches a tissue anchoring device comprising a plurality of barbs extending inwardly from the first and second elongate body structures (e.g. Fig. 1-2, element 16; ¶ [0040]).
Coughlin in view of Diduch et al. does not disclose the following features, however, Kim teaches a tissue graft anchor further comprising:(a) a plurality of protrusions extending outwardly from the first and second elongate body structures (e.g. Fig. 1-2, elements 24, 26; Column 3, Lines 4-6). It would have been obvious to have the elongate body structures of Coughlin include a plurality of protrusions extending outwardly as taught in Kim under the KSR rationale of combining prior art elements according to known methods to yield predictable results. See MPEP 2143; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 22, Coughlin teaches a tissue anchoring device wherein at least two of the plurality of barbs extending inwardly are oriented distally (e.g. Fig. 1-2, element 16; ¶ [0040]) 
Coughlin in view of Diduch et al. does not disclose the following features, however, Kim teaches a tissue graft anchor at least two of the plurality of barbs extending inwardly are oriented proximally (e.g. Fig. 1-2, elements 24, 26; Column 3, Lines 4-6). It would have been obvious to have the elongate body structures of Coughlin include anchor at least two of the plurality of barbs extending inwardly are oriented proximally as taught in Kim under the KSR rationale of combining prior art elements according to known methods to yield predictable results. See MPEP 2143; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coughlin (US 20070123988 A1) and Diduch et al. (US 20160113643 A1) as applied to claims 1-9, 11-15, 17-20 and 23 above, and further in view of Bowman (US 8016867 B2). 
Regarding Claim 20, Coughlin in view of Diduch et al. does not disclose the following features, however, Bowman teaches a tissue anchoring device wherein the distal connection structure is a bar (e.g. Fig. 1-2, element 50; Column 3, Line 51 – Column 4, Line 12). It would have been obvious to have the distal connection portion of Coughlin be a bar as taught in Bowman under the KSR rationale of simple substitution of one known element for another to obtain predictable results. See MPEP 2143; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED KLAR ROVIRA whose telephone number is (571)272-0068.  The examiner can normally be reached on Mon-Fri: 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 4089187557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.R./Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774